Citation Nr: 0702001	
Decision Date: 01/24/07    Archive Date: 01/31/07	

DOCKET NO.  03-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to defoliant agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston, Texas, that denied entitlement to the benefit 
sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The veteran's service did not involve duty or visitation 
in the Republic of Vietnam.

3.  Diabetes mellitus was not manifested during service or 
for years following separation therefrom.  

4.  The veteran's diabetes mellitus is not shown to be due to 
claimed exposure to defoliant agents or other event or 
incident of the veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. 
§§ 5102-5103A, 5107 (West 2002), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a veteran with the 
development of a claim.  In the instant case, the Board finds 
that VA fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that a 
February 2003 communication and a March 2006 letter sent to 
the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with the VA's notification requirements. 

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claim about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (Outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Board finds that the March 2006 letter from the RO 
satisfies these mandates and informed the veteran about the 
type of evidence needed to support his claim.  The 
correspondence disclosed VA's duty to obtain certain evidence 
for the veteran.  It made clear that although VA could assist 
the veteran in obtaining medical records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  He was specifically told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the evidence by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Brown, 9 Vet. App. 403 (1996); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the communications 
from VA.  Despite the inadequate notice provided to him, 
though, the Board finds no prejudice to him in proceeding 
with an issuance of this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Since service connection is not being awarded, 
questions of a disability rating or an effective date for a 
rating are moot.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a ... claim."  In this case, VA 
did not provide such notice to the veteran prior to the 
October 2002 rating decision denying him service connection 
for diabetes mellitus.  Notwithstanding the belated notice, 
the Board determines that the RO cured the defect by 
providing VCAA notice through adjudication of the claim, as 
demonstrated by a September 2003 Statement of the Case and a 
May 2006 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied... that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim...."  Mayfield, 
19 Vet. App. 128 (2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the ... claim...").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to made a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(c)(d) (setting forth the Secretary's various 
duties to a claimant.)  

The record shows the veteran has been afforded medical 
examinations by both VA and private sources in the years 
following service, but these did not begin for years 
following service discharge.  A medical opinion on the 
etiology of the veteran's diabetes mellitus is not of record.  
The Board notes that there are no complaints, treatment, or 
diagnosis of diabetes mellitus in the service records or for 
years thereafter.  The veteran, himself, indicated in an 
August 2002 communication that he was first diagnosed with 
diabetes in 1998 at a medical facility in Corpus Christi, 
Texas.  He believed that the diabetes was caused by his 
exposure to defoliant agents which he stated he used during 
training at Fort Riley, Kansas in 1979.  He indicated that he 
was required to "spray defoliant agents to clear brush and 
weeds in what was known as "combat city."  VA contacted the 
National Personnel Records Center in St. Louis to determine 
whether there were any documents showing exposure to 
herbicides in service.  It was determined there was no record 
of exposure to herbicides in the veteran's file.  
Accordingly, the Board finds that VA had no duty to obtain an 
examination or opinion.  See Wells v. Principi, 326 F. 3d 
1381, 1384 (Fed. Cir. 2003); see also Duenas v. Principi, 
18Vet. App. 512, 516 (2005).  

The Board notes that the veteran was given an opportunity to 
provide testimony on his own behalf at a video conference 
hearing with the undersigned in November 2006 at the Houston, 
RO.  For whatever reason, the veteran failed to appear.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392 (1993).

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Additionally, a veteran who had active service in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975, is presumed to have been exposed to an 
herbicide agent during that service.  When such a veteran 
develops diabetes to a degree of 10 percent or more, the 
disorder shall be presumed to have been incurred during 
service, unless rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6)(d), 3.309(e) (2006).  

"Service in the Republic of Vietnam" includes service in the 
waters off shore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually had been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  

The Board notes that even if an appellant is found not 
entitled to a regulatory presumption of exposure for service 
connection, the claim must still be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-543, §§ 5, 98 Stat. 2724, 
2727-29 (1994), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2006).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 
3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not for application.  Ortiz v. Principi, 
274 F. 3d at 1365.  

Analysis

The benefits administered by VA are prescribed by statute and 
regulation, as set forth above.  The Board is not an 
equitable body that is free to disregard the statutes or the 
regulations promulgated that define the scope of benefits 
provided.  As noted above, where a veteran served in Vietnam 
during the Vietnam Era, he shall be presumed to have been 
exposed during such service to the herbicide Agent Orange.  
In this regard, the Secretary of VA has concluded that the 
phrase "service in the Republic of Vietnam" includes service 
in the waters off shore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.

The evidence in this case does not show that the veteran's 
service involved duty or visitation in the Republic of 
Vietnam.  What he claims is that his diabetes mellitus was 
caused by exposure to defoliant agents which he used during 
active duty training, while stationed at Fort Riley, Kansas, 
in 1979.  He claims that he was required to spray defoliant 
agents to clear brush and weeds, in what was known as "Combat 
City."  A request was made of the National Personnel Records 
Center in St. Louis to provide any documents showing the 
veteran's alleged exposure to herbicides during his active 
service.  However, in a March 2006 response, it was indicated 
that there was no record of exposure to herbicides in the 
veteran's file.  Therefore, it cannot be presumed that the 
veteran was exposed to herbicide agents during his service, 
and entitlement to service connection for diabetes mellitus 
is not warranted pursuant to the provisions of 38 C.F.R. 
§ 3.309(e) (2006).  See also 38 U.S.C.A. § 1116 (West 2002).  

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), affirmed sub. nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

The service medical records are without reference to 
complaints or findings indicative of the presence of diabetes 
mellitus.  The post service medical records do not identify 
the presence of diabetes mellitus for years following service 
discharge.  There is no medical opinion of record that links 
the veteran's current diabetes mellitus to his active service 
or establishes its onset within one year of separation from 
such service.  The only opinion that has linked the current 
diabetes mellitus to the veteran's active service is his own 
allegation.  However, the contemporaneous evidence does not 
support this allegation.  See Madden v. Gober, F. 3d, 1477 
(Fed. Cir. 1997) (a claimant's assertions can be contradicted 
by the contemporaneous medical histories and complaints.)  

Accordingly, service connection on a direct or presumptive 
basis as a chronic condition is not in order.  The Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's diabetes mellitus was incurred in 
or aggravated by his active military service, to include 
alleged exposure to defoliant agents during service.  

The Board notes that the veteran's assertions are 
insufficient to establish service connection.  The Board 
notes that it is well established that lay persons without 
medical training are not competent to comment on medical 
matters such as diagnoses, date of onset, or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  


ORDER


Entitlement to service connection for diabetes mellitus is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


